Citation Nr: 0913931	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, due to 
exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2007 Board decision, these issues were held in 
abeyance in keeping with the direction of the Chairman's 
Memorandum 01-06-24, dated in September 2006.  The memorandum 
directed that the processing of claims for compensation based 
on exposure to herbicides affected by the United States Court 
of Appeals for Veterans Claims (Court) decision in Haas v. 
Nicholson, 20 Vet. App. 256 (2006), be stayed pending an 
appeal of that decision.  Specifically, the stay was 
applicable in those cases where a claim for service 
connection was based on exposure to herbicides and the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal (VSM) or service on a vessel off the shore of Vietnam.

The Board wrote the appellant in April 2007 to inform him 
that the adjudication of his appeal was being stayed pending 
a resolution of the Haas case.  He was further informed that, 
once the stay was lifted, his case would be promptly 
adjudicated.  The stay on the processing of these claims was 
recently lifted by way of Chairman's Memorandum 01-09-03, 
dated in January 2009.  The lifting of the stay was 
predicated on a decision by the United States Court of 
Appeals of the Federal Circuit in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  The Federal Circuit reversed the 
Court's holding regarding the validity of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass of Vietnam in order to benefit 
from the regulation's presumption.




However, the Board notes that the Veteran's claims for 
service connection for disabilities secondary to prostate 
cancer (a chronic acquired psychiatric disorder, a hernia 
with scar, erectile dysfunction, anal sphincter dysfunction 
and stress incontinence) have since been granted by rating 
decisions in June 2008, December 2008 and January 2009 as 
presumptive residuals of prostate cancer due to Agent Orange 
exposure.  Since the Veteran has not appealed either the 
initial ratings or effective dates assigned, these claims 
have been resolved.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997)(where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement (NOD) must thereafter be timely 
filed to initiate appellate review of the claim concerning 
"downstream" issues such as the compensation level assigned 
for the disability and the effective date).  See also, 38 
C.F.R. § 20.200 (2008).  However, the Board notes that his 
claim for service connection for prostate cancer, due to 
exposure to herbicide agent has not been adjudicated.


FINDINGS OF FACT

1.  The Veteran went ashore on the landmass of Vietnam to 
perform at least one mission and as part of a MEDCAP team to 
provide medical treatment to local Vietnamese villagers 
during his military service.  

2.  The Veteran has a current diagnosis of prostate cancer, 
status post prostatectomy.


CONCLUSION OF LAW

Resolving all doubt in his favor, prostate cancer was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting the Veteran's claim for service 
connection for prostate cancer, in full, there is no need to 
discuss whether VA has complied with the duty-to-notify-and-
assist provisions of the Veterans Claims Assistance Act 
(VCAA) because even if, for the sake of argument, there has 
not been compliance with the VCAA, this is ultimately 
inconsequential and, therefore, at most non-prejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

Whether the Veteran is Entitled to Service Connection for 
Prostate Cancer, Due to Exposure to an Herbicide Agent

The Veteran claims he was exposed to Agent Orange during his 
tour in Vietnam while serving aboard the USS Ingham.  More 
specifically, he contends that he was on the landmass of 
Vietnam conducting missions, to include as part of a MEDCAP 
team to provide medical treatment to local Vietnamese 
villagers during his military service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing 
entitlement to service connection generally requires:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The Vietnam era is defined as the period beginning on 
February 28, 1961, and ending on May 7, 1975.  See 38 C.F.R. 
§ 3.2(f).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  VA has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27630- 27641 (2003).

Service in the Republic of Vietnam is interpreted as 
requiring service on the landmass of Vietnam.  Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served on the landmass in the 
Republic of Vietnam during the Vietnam War era.  See 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the 
Veteran must be diagnosed with one of the specific diseases 
listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 
155, 162 (1997).  However, even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, are 
nonetheless equally applicable in cases, here, involving 
exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

The Veteran's military personnel file indicates he was 
assigned to the U.S. Coast Guard Ingham from February 1968 to 
October 1969.  An August 1968 Ship's log notes that the 
Ingham participated in surveillance and gunfire support to 
friendly forces ashore.  His DD Form 214 reflects his 
military occupational specialty (MOS) as crew member.

Moreover, a letter from Captain N.O. Westfall, the Commanding 
Officer of the USCG Cutter Ingham, dated in September 1968, 
indicated that the ship participated in the Navy's Operation 
Market Time interdiction and coastal surveillance efforts in 
Vietnam.  Indeed, the Veteran's unit went ashore on the 
landmass of Vietnam to prevent the infiltration of men and 
supplies from North Vietnam into South Vietnam.  His unit 
also provided medical assistance to local villagers as part 
of a MEDCAP (Medical Civic Action Program) team.

Private treatment records from Dr. M.S.M. show he underwent 
radical prostatectomy in February 2009.  VA treatment records 
a history of prostate cancer status post prostatectomy.

Resolving all doubt in his favor, the Board finds sufficient 
evidence to show that the Veteran served on the landmass of 
Vietnam on at least two occasions.  Moreover, VA and private 
treatment records show he has a history of prostate cancer.  
As such, the evidence supports the grant of service 
connection for prostate cancer on a presumptive basis due to 
exposure to an herbicide agent in Vietnam.

ORDER

The claim of entitlement to service connection for prostate 
cancer, due to exposure to an herbicide agent is granted. 


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


